Title: To Thomas Jefferson from Edward Carrington, 9 June 1787
From: Carrington, Edward
To: Jefferson, Thomas



Dear Sir
New York June 9. 1787

I did myself the honor to address you by favor of Mr. Payne, in answer to yours of the 16th. January.
The proposed scheme of a convention has taken more general effect, and promises more solid advantages than was at first hoped for. All the States have elected representatives except Rhode Island, whose apostasy from every moral, as well as political, obligation, has placed her perfectly without the views of her confederates; nor will her absence, or nonconcurrence, occasion the least impediment in any stage of the intended business. On friday the 25th. Ult. seven States having assembled at Philadelphia, the Convention was formed by the election of General Washington President, and Major W. Jackson Secretary. The numbers have since encreased to 11 States—N. Hampshire has not yet arrived, but is daily expected.
The Commissions of these Gentlemen go to a thorough reform of our confederation. Some of the States, at first, restricted their deputies to commercial objects, but have since liberated them. The latitude thus given, together with the generality of the Commission from the States, have doubtless operated to bring Genl. Washington forward, contrary to his more early determination. His conduct in both instances indicate a deep impression upon his mind, of the necessity of some material change. It belongs to his wisdom and weight of character to be averse to meddling in a fruitless attempt; and this must have been the case upon a confined ground, or a very partial representation of the States: it would have been equally inconsistent with his situation to come forward upon any occasion, except in the extremity of public necessity. In every public act he hazards, without a possibility of gaining, reputation. He already  possesses everything to be derived from the love or confidence of a free people, yet it seems that it remained for himself to add a lustre to his character, by this patriotic adventure of all, for his countries good alone.
The importance of this event is every day growing in the public mind, and it will, in all probability, produce an happy era in our political existence; taking a view of the circumstances which have occasioned our calamities, and the present state of things and opinions, I am flattered with this prospect. Public events in the United States since the peace have given a cast to the American character, which is by no means its true countenance. Delinquencies of the States in their fœderal obligations; acts of their legislatures violating public Treaties and private Contracts, and an universal imbecility in the public administrations, it is true, form the great features of our political conduct; but these have resulted rather from constitutional defects, and accidental causes than the natural dispositions of the people. Destitute as the fœderal sovereignty is of coercive principle, backwardness in the component parts to comply with its recommendations, is natural and inevitable. Coercion in Government produces a double effect—while it compels the obedience of the refractory, it redoubles the alertness of the virtuous by inspiring a confidence in the impartiality of its burthens. From defect of penalty, ideas of delinquency are inseparable. States, as well as individuals, will contemplate both together, and apprehensions of unequal performance, produce disgust and apathy throughout.
The nefarious Acts of State Governments have proceeded not from the will of the people. Peace once obtained, men whose abilities and integrity had gained the intire popular confidence, whose zeal or indolence in the public affairs alike moved or lulled the people, retired from the busy scene, or at least acted with indifference. The news papers ceased to circulate with public information. Demagogues of desperate fortunes, mere adventurers in fraud, were left to act unopposed. Their measures, of course, either obtained the consent of the multitude by misrepresentation, or assumed the countenance of popularity because none said nay. Hence have proceeded paper money, breaches of Treaty &c. The ductility of the Multitude is fully evidenced in the case of the late tumults in Massachusetts. Men who were of good property and owed not a shilling, were involved in the train of desperado’s to suppress the courts. A full representation of the public affairs from the General Court through the Clergy has reclaimed so great a proportion of  the deluded, that a Rebellion which a few months ago threatened the subversion of the Government is, by measures scarcely deserving the name of exertion, suppressed, and one decided act of authority would eradicate it forever. In this experiment it is proved that full intelligence of the public affairs not only would keep the people right, but will set them so after they have got wrong.
Civil Liberty, in my opinion, never before took up her residence in a country so likely to afford her a long and grateful protection as the United States.—A people more generally enlightened than any other under the sun, and in the habits of owning, instead of being mere tenants in, the Soil, must be proportionably alive to her sacred rights, and qualified to guard them; and I am persuaded that the time is fast approaching when all these advantages will have their fullest influence. Our tendency to anarchy and consequent despotism is felt, and the alarm is spreading. Men are brought into action who had consigned themselves to an eve of rest, and the Convention, as a Beacon, is rousing the attention of the Empire.
The prevailing impression as well in as out of Convention is that a fœderal Government adapted to the permanent circumstances of the Country, without respect to the habits of the day, be formed, whose efficiency shall pervade the whole Empire: it may, and probably will, at first be viewed with hesitation, but derived and patronised as it will be, its influence must extend into a general adoption as the present fabric gives way. That the people are disposed to be governed is evinced in their turning out to support the shadows under which they now live, and if a work of wisdom is prepared for them, they will not reject it to commit themselves to the dubious issue of anarchy.
The debates and proceedings of the Convention are kept in profound secrecy. Opinions of the probable result of their deliberations can only be formed from the prevailing impressions of men of reflection and understanding.—These are reducible to two schemes—the first, a consolidation of the whole Empire into one republic, leaving in the states nothing more than subordinate courts for facilitating the administration of the Laws.—The second an investiture of a fœderal sovereignty with full and independant authority as to the Trade, Revenues, and forces of the Union, and the rights of peace and War, together with a Negative upon all the Acts of the State legislatures. The first idea, I apprehend, would be impracticable, and therefore do not suppose it can be adopted. General Laws through a Country embracing so many climates, productions, and manners as the United States would operate many  oppressions, and a general legislature would be found incompetent to the formation of local ones, as a majority would in every instance be ignorant of, and unaffected by, the objects of legislation. The essential rights as well as advantages of representation would be lost, and obedience to the public decrees could only be ensured by the exercise of powers different from those derivable from a free constitution. Such an experiment must therefore terminate in a despotism, or the same inconveniencies we are now deliberating to remove. Something like the second will probably be formed; indeed I am certain that nothing less than what will give the fœderal sovereignty a compleat controul over the state Governments will be thought worthy of discussion. Such a scheme constructed upon well adjusted principles would certainly give us stability and importance as a nation, and if the Executive powers can be sufficiently checked, must be eligible. Unless the whole has a decided influence over the parts, the constant effort will be to resume the delegated powers, and these cannot be an inducement in the fœderal sovereignty to refuse its assent to an innocent act of a State. The negative which the King of England had upon our Laws was never found to be materially inconvenient.
The Ideas here suggested are far removed from those which prevailed when you was amongst us, and as they have arisen with the most able, from an actual view of events, it is probable you may not be prepared to expect them. They are however the most moderate of any which obtain in any general form amongst reflective and intelligent Men. The Eastern opinions are for a total surrender of the state sovereignties, and indeed some amongst them go to a monarchy at once. They have verged to anarchy, while to the southward we have only felt an inconvenience, and their proportionate disposition to an opposite extreme is a natural consequence.
I have encroached on your patience by a long letter, nor could I compress the information which I wished to convey into a smaller compass. Disquisition has been avoided except where it became necessary to compleat my ideas, because, being possessed of facts and circumstances your own reflections will furnish better, and it will afford me pleasure, as well as improvement, to receive them from you.
Mr. Rutledge son of Governor Rutledge will be the bearer of this and I beg leave to introduce him to your attentions. He has been some time at Phila. and will be able to give you some information upon our public affairs. Be good enough to present me to Mr. Short, and assure yourself that it is with the greatest esteem  and respect that I have the honor to subscribe myself, Your Most obt. Servt.,

Ed. Carrington

